DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
Applicant argues that reference Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] “the light source has a sheet structure and is arranged on a door of the vehicle, or on a door ring of the door, the light source emits light when the door is in a closed position, the emitted light is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle.” (see page 7-14).
Examiner disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Julian et al [US 2017/0354019 A1] (see as evidence https://store.xkglow.com/catalog/product/car-truck/led-fiber-optic-kits-for-cars-xkchrome-smartphone-app/) 

    PNG
    media_image1.png
    924
    1614
    media_image1.png
    Greyscale

Julian discloses a light source arranged on an associated vehicle (Paragraph [0003] “People enjoy decorating. Homes, businesses, and objects such as trees around the world are adorned with lighting displays for holidays and sometimes just to create a particular ambiance. Vehicles are also an expression of personality and individuality and as such, can be decorated. Adding lighting to vehicles may help people to bring attention to that vehicle, as with product advertising on the vehicle, or simply to express team or holiday spirit. If nothing else, it may just be just an artistic expression. Regardless of the motivation, vehicle lighting may have a variety of positive effects for the user. The true value is not just putting some lights on the vehicle but the ability to create an artistic interaction of light that provides increased visibility of the vehicle, thus creating increased safety and an expression of the personality of the user. This may require a more interactive combination of colors and brightness in a dynamic but controlled nature. For this, the ability to create and control this process in a manner that is expansive and user friendly may be needed.”), wherein: the light source (Fig. 1, 31 & Paragraph [0051]) has a sheet-like structure (Fig. 2, 28 & Paragraph [0050])
Julian does not specify the light source has a sheet structure and is arranged on a door of the vehicle, or on a door ring of the door, the light source emits light wherein when the door is in a closed position the emitted light is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle.
Salter discloses the light source (Fig. 4, 26) has a sheet structure (Fig. 2, 26 & Paragraph [0019]) and is arranged on a door (Fig. 4, 30) of the vehicle (Fig. 4, 24), or on a door ring of the door, the light source (Fig. 4-5, 26) emits light wherein when the door is in a closed position (Salter: Fig. 7, 30 and Fig. 2, 16a-16g (Examiner note: 16c) & Paragraph [0020] “A light producing assembly may be disposed on a selected area 16a-16g of each fixture 14a-14g. The vehicle 12 may comprise a plurality of light producing assemblies which may be utilized independently or in combination to provide functional and/or decorative lighting for the vehicle 12”),  the emitted light is visible (Paragraph [0024 & 0027 & 0045]) from an exterior of the vehicle (Fig. 4-5, 24), and the emitted light indicates (Paragraph [0024 & 0027 & 0045]) a location of the door of the vehicle (Paragraph [0045]).

    PNG
    media_image2.png
    518
    660
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with the light source has a sheet-like structure and is arranged on a door of the vehicle, or on a door ring of the door, the light source emits light that is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
Applicant argues that reference Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] “wherein: the vehicle includes a plurality of doors including the door; and the emitted light identifies the door as a predetermined door. from among the plurality of doors, throuqh which a user of the vehicle is to enter into the vehicle.” As recited in claim 4.
Examiner disagrees:
In regards to claim 4. Julian in view of Salter discloses the light source according to claim 1, wherein: the vehicle includes a plurality of doors (Salter: Fig. 3, plurality of doors) including the door (Salter: Fig. 4, 30); and the emitted light identifies (Salter: Paragraph [0038 & 0047]) the door (Salter: Fig. 4, 30) as a predetermined door from among the plurality of doors (Salter: Fig. 3, plurality of doors), through which a user of the vehicle is to enter into the vehicle (Salter: Paragraph [0023]).

    PNG
    media_image2.png
    518
    660
    media_image2.png
    Greyscale


Applicant argues that reference Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] “wherein: the emitted light is a first emitted light, the user is a first user, the predetermined door is a first predetermined door, and the predetermined seat is a first predetermined seat; the light source emits a second emitted light that identifies a second predetermined door, from among the plurality of doors, through which a second user of the vehicle is to enter into the vehicle; and the second predetermined door is closest to a second predetermined seat within the vehicle that is assigned to the second user for occupancy by a-the second user.” as recited in claim 7
Examiner disagrees:
In regards to claim 7. Julian in view of Salter discloses the light source according to claim 5, wherein: the emitted light is a first emitted light (Salter: Fig. 5, 26), the user is a first user (Salter: Paragraph [0003]), the predetermined door is a first predetermined door (Salter: Fig. 4, 40), and the predetermined seat is a first predetermined seat (Salter: Fig. 4, Passenger seat and Fig. 1-2 & Paragraph [0020]); 
the light source emits (Salter: Fig. 5, 26) a second emitted light that identifies a second predetermined door (Salter: Paragraph [0040]) from among the plurality of doors (Salter: Fig. 1-4, Plurality of Doors), through which a second user of the vehicle is to enter into the vehicle (Salter: Fig. 1-4, passengers seats);
the second predetermined door (Salter: Fig. 2, 14c) is closest to a second predetermined seat (Salter: Fig. 4, Back of Passenger seat) within the vehicle that is assigned to the second user for occupancy by a second user (Salter: Paragraph [0003]).

    PNG
    media_image2.png
    518
    660
    media_image2.png
    Greyscale


Applicant argues that reference Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] “wherein the first emitted light has a different color than the second emitted light..” as recited in claim 8
Examiner disagrees:
In regards to claim 8. Julian in view of Salter discloses the light source according to claim 7, wherein the first emitted light has a different color than the second emitted light (Julian: Paragraph [0051]).
Applicant argues that reference Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] “A system for providing indications to a user of a multi- occupant vehicle, the system including a light source and a power source operatively connected to the light source, wherein: the light source is arranged on the vehicle and has a sheet
Examiner disagrees:
Julian in view of Salter discloses the system (Paragraph [0003]) including a light source (Fig. 1, 31 & Paragraph [0051]) and a power source (Fig. 1, 20 and 22) operatively connected to the light source (Fig. 1, 31 & Paragraph [0051]), the light source (Fig. 1, 31 & Paragraph [0051]) is arranged on the vehicle and has a sheet structure (Fig. 1, 31 & Paragraph [0051]); the light source (Fig. 1, 31 & Paragraph [0051]) emitting light when activated by power from the power source (Fig. 1, 20 and 22);
Julian does not specify wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle.
Salter discloses wherein: a system for providing indications to a user (Paragraph [0019]) of a multi-occupant vehicle (Fig. 1-4, 14g & Paragraph [0020]), the emitted light (Fig. 4, 26 & Paragraph [0024]) indicates a location of a predetermined seat (Fig. 1-4, 14g & Paragraph [0020]), from among a plurality of seats (Fig. 1-4, 14g & Paragraph [0020]) within the vehicle (Fig. 1-4, 12), that is assigned to the user for occupancy by the user during travel of the vehicle (Fig. 1-4, 12).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1].
In regards to claim 1. Julian discloses a light source arranged on an associated vehicle (Paragraph [0003]), wherein: the light source (Fig. 1, 31 & Paragraph [0051]) has a sheet-like structure (Fig. 2, 28 & Paragraph [0050])
Julian does not specify the light source has a sheet structure and is arranged on a door of the vehicle, or on a door ring of the door, the light source emits light wherein when the door is in a closed position the emitted light is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle.
Salter discloses the light source (Fig. 4, 26) has a sheet structure (Fig. 2, 26 & Paragraph [0019]) and is arranged on a door (Fig. 4, 30) of the vehicle (Fig. 4, 24), or on a door ring of the door, the light source (Fig. 4-5, 26) emits light wherein when the door is in a closed position (Salter: Fig. 7, 30 and Fig. 2, 16a-16g (Examiner note: 16c) & Paragraph [0020] “A light producing assembly may be disposed on a selected area 16a-16g of each fixture 14a-14g. The vehicle 12 may comprise a plurality of light producing assemblies which may be utilized independently or in combination to provide functional and/or decorative lighting for the vehicle 12”),  the emitted light is visible (Paragraph [0024 & 0027 & 0045]) from an exterior of the vehicle (Fig. 4-5, 24), and the emitted light indicates (Paragraph [0024 & 0027 & 0045]) a location of the door of the vehicle (Paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with the light source has a sheet-like structure and is arranged on a door of the vehicle, or on a door ring of the door, the light source emits light that is visible from an exterior of the vehicle, and the emitted light indicates a location of the door of the vehicle for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
In regards to claim 2. Julian in view of Salter discloses the light source according to claim 1, the emitted light is visible (Salter:  Paragraph [0024 & 0027 & 0045]) from the exterior of the vehicle (Salter:  Fig. 4-5, 24) around a periphery of the door (Salter: Fig. 4, 30).
In regards to claim 3. Julian in view of Salter discloses the light source according to claim 2, wherein the light source (Salter:  Fig. 2, 26 & Paragraph [0019]) is arranged radially outward from a door seal on the door (Salter: Fig. 4, 30) or radially outward from a door ring seal on the door ring.
In regards to claim 4. Julian in view of Salter discloses the light source according to claim 1, wherein: the vehicle includes a plurality of doors (Salter: Fig. 3, plurality of doors) including the door (Salter: Fig. 4, 30); and the emitted light identifies (Salter: Paragraph [0038 & 0047]) the door (Salter: Fig. 4, 30) as a predetermined door from among the plurality of doors (Salter: Fig. 3, plurality of doors), through which a user of the vehicle is to enter into the vehicle (Salter: Paragraph [0023]).

    PNG
    media_image2.png
    518
    660
    media_image2.png
    Greyscale

In regards to claim 5. Julian in view of Salter discloses the light source according to claim 4, wherein: the light source (Salter:  Fig. 2, 26 & Paragraph [0019]) is activated to emit light when the user of the vehicle comes within a predetermined distance from the vehicle (Salter: Paragraph [0047]); and the predetermined door (Salter: Fig. 4, 30) is closest among the plurality of doors (Salter: Fig. 3, plurality of doors) to a predetermined seat (Salter: Fig. 4, 30 passenger seat) within the vehicle that is assigned to the user for occupancy by the user (Salter: Paragraph [0047]).

    PNG
    media_image2.png
    518
    660
    media_image2.png
    Greyscale

In regards to claim 6. Julian in view of Salter discloses the light source according to claim 5, wherein the light source is also activated to emit light when the predetermined door (Salter: Paragraph [0024]) is in an open position to illuminate the door ring (Salter: Fig. 3, 18g).
In regards to claim 7. Julian in view of Salter discloses the light source according to claim 5, wherein: the emitted light is a first emitted light (Salter: Fig. 5, 26), the user is a first user (Salter: Paragraph [0003]), the predetermined door is a first predetermined door (Salter: Fig. 4, 40), and the predetermined seat is a first predetermined seat (Salter: Fig. 4, Passenger seat and Fig. 1-2 & Paragraph [0020]); 
the light source emits (Salter: Fig. 5, 26) a second emitted light that identifies a second predetermined door (Salter: Paragraph [0040]) from among the plurality of doors (Salter: Fig. 1-4, Plurality of Doors), through which a second user of the vehicle is to enter into the vehicle (Salter: Fig. 1-4, passengers seats);
the second predetermined door (Salter: Fig. 2, 14c) is closest to a second predetermined seat (Salter: Fig. 4, Back of Passenger seat) within the vehicle that is assigned to the second user for occupancy by a second user (Salter: Paragraph [0003]).

    PNG
    media_image2.png
    518
    660
    media_image2.png
    Greyscale

In regards to claim 8. Julian in view of Salter discloses the light source according to claim 7, wherein the first emitted light has a different color than the second emitted light (Julian: Paragraph [0051]).
In regards to claim 10. Julian in view of Salter discloses the system (Paragraph [0003]) including a light source (Fig. 1, 31 & Paragraph [0051]) and a power source (Fig. 1, 20 and 22) operatively connected to the light source (Fig. 1, 31 & Paragraph [0051]), the light source (Fig. 1, 31 & Paragraph [0051]) is arranged on the vehicle and has a sheet structure (Fig. 1, 31 & Paragraph [0051]); the light source (Fig. 1, 31 & Paragraph [0051]) emitting light when activated by power from the power source (Fig. 1, 20 and 22);
Julian does not specify wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle.
Salter discloses wherein: a system for providing indications to a user (Paragraph [0019]) of a multi-occupant vehicle (Fig. 1-4, 14g & Paragraph [0020]), the emitted light (Fig. 4, 26 & Paragraph [0024]) indicates a location of a predetermined seat (Fig. 1-4, 14g & Paragraph [0020]), from among a plurality of seats (Fig. 1-4, 14g & Paragraph [0020]) within the vehicle (Fig. 1-4, 12), that is assigned to the user for occupancy by the user during travel of the vehicle (Fig. 1-4, 12).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with wherein: a system for providing indications to a user of a multi-occupant vehicle, the emitted light indicates a location of a predetermined seat, from among a plurality of seats within the vehicle, that is assigned to the user for occupancy by the user during travel of the vehicle for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
In regards to claim 12. Julian in view of Salter and further in view of Verwys discloses the system according to claim 11, wherein the light source (Verwys Fig. 5, 48) is camouflaged by the covering layer (Verwys Fig. 5, 20 & Paragraph [0032]).
In regards to claim 14. Julian in view of Salter discloses the system according to claim 10, wherein: the light source (Salter: Fig. 4, 26) is also arranged on a plurality of doors (Salter: Fig. 1-4, 30 & Paragraph [0020]) of the vehicle or on a plurality of door rings of the plurality of doors (Salter: Fig. 1-4, 30); the emitted light (Salter: Fig. 4, 26) is visible from an exterior of the vehicle (Salter: Fig. 1-4, 12) and indicates a location of a predetermined door (Salter: Fig. 1-4, 30 & Paragraph [0020]) from among the plurality of doors (Salter: Fig. 1-4, 30); and the predetermined door (Salter: Fig. 1-4, 30) is closest among the plurality of doors (Salter: Fig. 1-4, 30) to the predetermined seat (Salter Fig. 1-4, 14e & Paragraph [0020]).
In regards to claim 15. Julian in view of Salter discloses the system according to claim 10, the light source (Salter: Fig. 4, 26) is activated to emit light when the user comes within a predetermined distance (Salter: Paragraph [0047]) from the vehicle.
In regards to claim 16. Julian in view of Salter discloses the system according to claim 10, wherein when the predetermined door is in a closed position (Salter: Fig. 7, 30), the emitted light is visible (Salter: Fig. 7, 30) from the exterior of the vehicle (Salter: Fig. 1-4, 12) around a periphery of the predetermined door (Salter: Fig. 7, 30).
In regards to claim 17. Julian in view of Salter discloses a light source (Julian: Fig. 1, 31) arranged on the vehicle (Julian: Paragraph [0002]) and configured to emit light when activated (Julian: Paragraph [0065])
Julian does not specify a vehicle including: a plurality of seats arranged within the vehicle; and a light source arranged on the vehicle and configured to emit light when activated; wherein the emitted light indicates to a user a predetermined path, from among a plurality of paths, between an exterior of the vehicle to a predetermined seat from among the plurality of seats, and wherein the predetermined seat is assigned to the user for occupancy by the user during travel of the vehicle.
Salter discloses a vehicle (Salter: Fig. 1, 12) including: a plurality of seats (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]) arranged within the vehicle (Salter: Fig. 1, 12); and a light source (Salter: Fig. 4-5, 26) arranged on the vehicle (Salter: Fig. 1, 12) and configured to emit light when activated; wherein the emitted light (Salter: Fig. 4-5, 26) indicates to a user a predetermined path (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]), from among a plurality of paths, between an exterior of the vehicle (Salter: Fig. 1, 12) to a predetermined seat (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]) from among the plurality of seats (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]), and wherein the predetermined seat (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]) is assigned to the user for occupancy by the user during travel of the vehicle (Salter: Fig. 1, 12).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian with a vehicle including: a plurality of seats arranged within the vehicle; and a light source arranged on the vehicle and configured to emit light when activated; wherein the emitted light indicates to a user a predetermined path, from among a plurality of paths, between an exterior of the vehicle to a predetermined seat from among the plurality of seats, and wherein the predetermined seat is assigned to the user for occupancy by the user during travel of the vehicle for purpose of alert an operator of the vehicle of a vehicle condition, such as a door ajar condition as disclosed by Salter (Paragraph [0003]).
In regards to claim 18. Julian in view of Salter discloses the vehicle according to claim 17, further including a plurality of doors (Salter Fig. 1-4, 30 & Paragraph [0024-25]), wherein: the emitted light (Salter: Fig. 4-5, 26) is visible from an exterior of the vehicle (Salter: Fig. 1, 12) to indicate a location of a predetermined door (Salter Fig. 1-4, 30 & Paragraph [0024-25]) from among the plurality of doors (Salter Fig. 1-4, 30 & Paragraph [0024-25]) that is in the predetermined path; and the predetermined door (Salter Fig. 1-4, 30 & Paragraph [0024-25]) is closest among the plurality of doors (Salter Fig. 1-4, 30 & Paragraph [0024-25]) to the predetermined seat (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]).
In regards to claim 19. Julian in view of Salter discloses the vehicle according to claim 18, wherein the light source (Salter: Fig. 4-5, 26) is arranged on the predetermined door (Salter Fig. 1-4, 30 & Paragraph [0024-25]) or on a door ring of the predetermined door, such that when the predetermined door (Salter Fig. 1-4, 30 & Paragraph [0024-25]) is in a closed position (Salter: Fig. 7, 30 & Paragraph [0025 & 0043]), the emitted light (Salter: Fig. 7, 26) is visible from the exterior of the vehicle (Salter: Fig. 7, 12) around a periphery of the predetermined door (Salter: Fig. 7, 30).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] and further in view of Verwys et al [US 2018/0229651 A1]
In regards to claim 9. Julian in view of Salter discloses the light source according to claim 1, 
Julian in view of Salter does not specify wherein: the light source is an electroluminescent light source defining two major surfaces that are oppositely directed from one another, and including: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and an associated power source, and a clearcoat top layer over the front electrode; the phosphor layer emits light from one of the two major surfaces when activated by power from the power source.
Verwys discloses wherein: the light source is an electroluminescent light source (Fig. 5, 32) defining two major surfaces that are oppositely directed from one another (Fig. 5, 32), and including: a rear electrode (Fig. 5, 32), a dielectric layer (Fig. 5, 50) over the rear electrode (Fig. 5, 32), a phosphor layer (Fig. 5, 48) over the dielectric layer (Fig. 5, 50), a front electrode (Fig. 5, 44) over the phosphor layer (Fig. 5, 48), a bus bar (Fig. 5, 46) contacting the front electrode (Fig. 5, 44) and in electrical connection with the front electrode (Fig. 5, 44), the rear electrode (Fig. 5, 32), and an associated power source (Fig. 5, 22 and 26 & Paragraph [0029]), and a clearcoat top layer (Fig. 5, 20 & Paragraph [0012]) over the front electrode (Fig. 5, 44); the phosphor layer (Fig. 5, 48) emits light from one of the two major surfaces when activated by power from the power source (Fig. 5, 22 and 26 & Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with the light source is an electroluminescent light source defining two major surfaces that are oppositely directed from one another, and including: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and an associated power source, and a clearcoat top layer over the front electrode; the phosphor layer emits light from one of the two major surfaces when activated by power from the power source for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
In regards to claim 13. Julian in view of Salter discloses the system according to claim 10, 
Julian in view of Salter does not specify wherein the light source includes: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and the power source, and a clearcoat layer over the front electrode, wherein the phosphor layer emits light when activated by power from the power source.
Verwys discloses wherein the light source (Fig. 5, 32) includes: a rear electrode (Fig. 5, 32), a dielectric layer (Fig. 5, 50) over the rear electrode (Fig. 5, 32), a phosphor layer (Fig. 5, 48) over the dielectric layer (Fig. 5, 50), a front electrode (Fig. 5, 44) over the phosphor layer (Fig. 5, 48), a bus bar (Fig. 5, 46) contacting the front electrode (Fig. 5, 44) and in electrical connection with the front electrode (Fig. 5, 44), the rear electrode (Fig. 5, 32), and the power source (Fig. 5, 22 and 26 & Paragraph [0029]), and a clearcoat layer (Fig. 5, 20 & Paragraph [0012])  over the front electrode (Fig. 5, 44), wherein the phosphor layer (Fig. 5, 48) emits light when activated by power from the power source (Fig. 5, 22 and 26 & Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with wherein the light source includes: a rear electrode, a dielectric layer over the rear electrode, a phosphor layer over the dielectric layer, a front electrode over the phosphor layer, a bus bar contacting the front electrode and in electrical connection with the front electrode, the rear electrode, and the power source, and a clearcoat layer over the front electrode, wherein the phosphor layer emits light when activated by power from the power source for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] and further in view of Verwys et al [US 2018/0229651 A1].
In regards to claim 11. Julian in view of Salter discloses the system according to claim 10, wherein: the light source (Salter Fig. 4, 26 & Paragraph [0024]) is arranged on the predetermined seat (Salter Fig. 1-4, 14g & Paragraph [0020]), on a floor of the vehicle (Salter Fig. 2, 14b), or on the predetermined seat (Salter Fig. 1-4, 14e & Paragraph [0020]) and on the floor; the predetermined seat (Salter Fig. 1-4, 14g & Paragraph [0020]) or the floor (Salter Fig. 2, 14b) includes an exposed surface defined by a area (Salter: Fig. 2 16b); 
Julian in view of Salter does not specify the light source is covered by the covering layer; and the emitted light is visible through the covering layer.
Verwys discloses the light source (Fig. 5, 48) is covered by the covering layer (Fig. 5, 20); and the emitted light (Fig. 5, 48) is visible through the covering layer (Fig. 5, 20 & Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with the light source is covered by the covering layer; and the emitted light is visible through the covering layer for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al [US 2017/0354019 A1] in view of Salter et al [US 2015/0138818 A1] and further in view of Verwys et al [US 2018/0229651 A1].
In regards to claim 20. Julian in view of Salter discloses the vehicle according to claim 17, wherein: the emitted light (Salter: Fig. 4-5, 26) indicates a location of the predetermined seat (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]); the light source (Salter: Fig. 4-5, 26) is arranged on the predetermined seat (Salter Fig. 1-4, 14e and 14g & Paragraph [0020]), on a floor of the vehicle (Salter: Fig. 1, 12), or on the predetermined seat (Salter Fig. 1-4, 14e and 14g & Paragraph [0020])and on the floor (Salter Fig. 2, 14b); the predetermined seat or the floor (Salter Fig. 2, 14b).
Julian in view of Salter does not specify the light source is covered by the covering layer; and the emitted light is visible through the covering layer. includes an exposed surface defined by a covering layer 
Verwys discloses the light source (Fig. 5, 48) is covered by the covering layer (Fig. 5, 20); and the emitted light (Fig. 5, 48) is visible through the covering layer (Fig. 5, 20 & Paragraph [0032]). includes an exposed surface defined by a covering layer (Fig. 5, 20 & Paragraph [0032]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Julian in view of Salter with the light source is covered by the covering layer; and the emitted light is visible through the covering layer. includes an exposed surface defined by a covering layer for purpose of installing the same on a vehicle includes a transparent window panel positioned on the vehicle, a conductive material extending along at least a portion of a perimeter of the window panel and at least one electroluminescent pigment strip as disclosed by Verwys (Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844